*738
ORDER

PER CURIAM
Robert L. Bunch appeals the denial without an evidentiary hearing of his Rule 24.035 motion for post-conviction relief. Bunch claims that his trial counsel was ineffective for leading him to believe that the court would not follow the State’s sentencing recommendation of twenty-four years in prison and that he could expect leniency from the court for pleading guilty. Because the record refutés Bunch’s claims, we affirm.
The judgment of the- trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).